I concur in the result. It is my view that under the facts in this case chapter 184, Session Laws of 1931, precludes recovery of damages. I do not concur in the reasoning or the conclusion that the defendant, Blanche A. Krogh, under the evidence in this case, is not governed by the rules of the so-called "family car doctrine," for if we assume that she is so governed then said chapter 184 is likewise applicable and recovery cannot be had.
In determining this case, therefore, it is not necessary to pass upon the question as to whether or not defendant's possession and ownership of the automobile bring her within the rules of the family car doctrine, and I therefore express no opinion thereon.